Exhibit 10.49.1

EXECUTION VERSION

AMENDMENT NO. 1 TO

THE CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”) is made as of
June 29, 2012, by and among Chugach Electric Association, Inc. (the “Borrower”),
each Lender (as defined in the Credit Agreement (as defined below)) and National
Rural Utilities Cooperative Finance Corporation (in its capacity as the
administrative agent for the Lenders, the “Administrative Agent”).

RECITALS

A. Pursuant to that certain Credit Agreement, dated as of November 17, 2010, by
and among the Borrower, the Lenders party thereto as of the date of this
Amendment, and the Administrative Agent (the “Credit Agreement”), the Lenders
make certain funds available to the Borrower in accordance with the terms and
conditions set forth therein.

B. The Borrower has requested an amendment to the Credit Agreement in the manner
and for the purposes set forth in this Amendment.

C. The Administrative Agent and Lenders party to the Credit Agreement as of the
date of this Amendment are willing to agree to such requests, subject to the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained in this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1. Defined Terms. Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings that are set forth in the Credit Agreement.
Unless otherwise noted, all references to sections or section numbers are to
those of the Credit Agreement.

2. Amendments to Section 1.01 of the Credit Agreement.

(a) The term “Commitment” set forth in Section 1.01 is hereby amended and
restated in its entirety to read as follows:

“Commitment” means with respect to each Lender, the commitment of such Lender to
make or otherwise fund any Loan, expressed as a Revolving Credit Exposure
hereunder. The initial amount of each Lender’s Commitment shall be the sum of
such Lender’s Commitment that is set forth on Schedule I or in the applicable
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 or ARTICLE VII, and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate amount of all the Lenders’ Commitments as of June 29, 2012 is
$100,000,000 (i.e., One Hundred Million Dollars).



--------------------------------------------------------------------------------

(b) The term “Commitment Termination Date” set forth in Section 1.01 is hereby
amended and restated in its entirety to read as follows:

“Commitment Termination Date” means the sixth anniversary of the Effective Date
(i.e. November 17, 2016); provided that if such date is not a Business Day, the
Commitment Termination Date shall be the immediately preceding Business Day.

(c) The term “LIBO Margin” set forth in Section 1.01 is hereby amended and
restated in its entirety to read as follows:

“LIBO Margin” means the Bps per annum set forth below opposite the Borrower’s
applicable issuer credit rating from S&P, senior unsecured long-term debt rating
from Moody’s and long-term senior debt rating from Fitch in the column labeled
“LIBO Margin”; provided that the LIBO Margin shall be equal to the respective
Bps so determined plus twenty (20) Bps per annum for any day on which
Utilization exceeds 50% (it being understood that if any Loans remain
outstanding following the Commitment Termination Date, Utilization shall be
deemed to be 100%); provided, further, that if the Borrower’s issuer credit
rating from S&P, senior unsecured long-term debt rating from Moody’s or
long-term senior debt rating from Fitch are different, the following rules shall
apply: (a) if two of the credit ratings fall within the same category, that
rating shall apply, (b) if all of the ratings fall within different categories,
the midpoint rating between the highest and the lowest ratings shall apply, and
(c) if the Borrower is rated by only two of the rating agencies specified below,
the lower of the two ratings shall apply; provided, however, that if the
Borrower is not rated by any of the rating agencies specified below, or is rated
by only one of the rating agencies specified below (without prejudice to the
requirements of Section 5.11), LIBO Margin shall be determined by the lowest
senior unsecured debt credit rating category specified below.

 

S&P

   Moody’s   Fitch   LIBO Margin     Facility Fee  

³A+

   ³A1   ³A+     87.5  Bps      12.5  Bps 

A

   A2   A     97.5  Bps      15.0  Bps 

A-

   A3   A-     107.5  Bps      17.5  Bps 

BBB+

   Baa1   BBB+     125.0  Bps      25.0  Bps 

BBB

   Baa2   BBB     170.0  Bps      30.0  Bps 

<BBB

   <Baa2   <BBB     200.0  Bps      45.0  Bps 

 

2



--------------------------------------------------------------------------------

3. Amendment to Schedule I of the Credit Agreement. Schedule I to the Credit
Agreement (entitled “Lenders’ Commitments) is hereby amended and restated in its
entirety to read as Schedule I attached to this Amendment.

4. Effective Date. Despite the date of this Amendment, this Amendment shall be
effective at 11:00 a.m., New York City time, on the date on which the last of
the following conditions precedent has been satisfied:

(a) The Administrative Agent shall have received a counterpart of this
Amendment, executed by the Borrower, each of the Lenders party to the Credit
Agreement as of the date of this Amendment and the Administrative Agent;

(b) No Default shall have occurred or be continuing or would result from the
consummation of the transactions contemplated by this Amendment;

(c) The Administrative Agent shall have received on the date hereof the
following, each dated as of the date hereof (unless otherwise specified), in
form and substance satisfactory to the Administrative Agent (unless otherwise
specified):

(i) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Amendment and the transactions contemplated hereby, and
of all other material third party approvals and consents, if any, with respect
to this Amendment and the transactions contemplated hereby;

(ii) A copy of a certificate or certificates of the Commissioner of Commerce,
Community and Economic Development of the State of Alaska (the “Commissioner”),
dated as of a recent date satisfactory to the Administrative Agent, certifying
(A) as to a true and correct copy of the organizational documents of the
Borrower and each amendment thereto on file in such Commissioner’s office and
(B) that the Borrower is duly organized and in good standing under the laws of
the State of Alaska;

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying as to (A) the absence of any amendments to the Certificate of
Incorporation of the Borrower since the date of the Commissioner’s certificate
referred to in Section 4(c)(ii), (B) a true and correct copy of the bylaws of
the Borrower as in effect on the date on which the resolutions referred to in
Section 4(c)(i) were adopted and on the date hereof, (C) the due organization
and good standing or valid existence of the Borrower as a company organized
under the laws of the State of Alaska, and the absence of any proceeding for the
dissolution or liquidation of the Borrower, and (D) the names and true
signatures of the officers of the Borrower authorized to sign this Amendment and
the other documents to be delivered hereunder and the other Loan Documents; and

(iv) Favorable written opinions of (A) Davis Wright Tremaine LLP, special
counsel to the Borrower and (B) Mark Johnson, in-house counsel to the Borrower,
in each case, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Administrative Agent.

 

3



--------------------------------------------------------------------------------

(d) Since December 31, 2011 and through the date on which the last of the
conditions precedent set forth in this Section 4 is satisfied, with respect to
any event, act, condition or occurrence of whatever nature (including any
adverse determination in any litigation, arbitration or governmental
investigation or proceeding), whether singularly or in conjunction with any
other event or events, act or acts, condition or conditions, occurrence or
occurrences whether or not related, there shall have been no material adverse
change in, or a material adverse effect on (a) the business, assets, liabilities
(actual or contingent), operations or condition (financial or otherwise) of the
Borrower, (b) the ability of the Borrower to pay any amounts due, or otherwise
perform its obligations, under the Credit Agreement, as amended by this
Amendment, or any of the other Loan Documents or (c) the rights of or benefits
available to any Lender or the Administrative Agent under the Credit Agreement,
as amended by this Amendment, or any of the other Loan Documents;

(e) The Borrower shall pay to each Lender that executes this Amendment, in
immediately available funds, an amendment fee equal to 0.25% (i.e., 25 Bps) of
such Lender’s final allocated Commitment amount as set forth in Schedule I
attached hereto; and

(f) The Administrative Agent and the Lenders shall have received such other
documents, including receipt from the Borrower of new or replacement Notes
evidencing each Lender’s Commitment as set forth in Schedule I attached hereto,
and information or agreements regarding the Borrower as the Administrative Agent
may reasonably request.

5. Confirmation of Loan Documents; Representations and Warranties; Release.

(a) The Borrower hereby reaffirms (i) the Credit Agreement, as amended by this
Amendment, (ii) the Loan Documents, and (iii) its obligations to the
Administrative Agent and the Lenders thereunder.

(b) The Borrower represents and warrants that (i) no Default has occurred or is
continuing or would result from the consummation of the transactions
contemplated by this Amendment, (ii) the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct as of the date hereof, other than any such representations and
warranties that, by their terms, refer to a specific date other than the date
hereof, in which case such representations and warranties are true and correct
as of such specific date, (iii) the Borrower has all requisite power to execute,
deliver and perform this Amendment, any Notes delivered in connection with this
Amendment and any other documents delivered in connection herewith, (iv) the
execution, delivery and performance by the Borrower of this Amendment, any Notes
delivered in connection with this Amendment and any other documents delivered in
connection herewith have been duly authorized by all necessary action of the
Borrower and all governmental and other approvals and consents therefore have
been duly obtained and are in full force and effect and (v) this Amendment, any
Notes delivered in connection with this Amendment and any other documents
delivered in connection herewith constitute the legal, valid and binding
obligations of the Borrower and are enforceable against the Borrower in
accordance with its terms.

 

4



--------------------------------------------------------------------------------

(c) The Borrower (i) agrees that the Administrative Agent and the Lenders have
fully complied with their respective obligations under each Loan Document,
(ii) agrees that the Borrower has no defenses to the validity, enforceability or
binding effect of any Loan Document, and (iii) fully and irrevocably releases
any claims of any nature whatsoever that it may now have, whether known or
unknown, against any one or more of the Administrative Agent and the Lenders and
relating in any way to the Loan Documents or the transactions contemplated
thereby.

6. Costs and Expenses. The Borrower agrees to pay all reasonable costs and
expenses incurred by the Administrative Agent in connection with this Amendment,
including third-party costs and the reasonable fees and expenses of
Administrative Agent’s counsel.

7. References in the Credit Agreement.

(a) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
similar import shall mean and be a reference to the Credit Agreement as amended
by this Amendment.

(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed in all respects.

(c) This Amendment shall not, except as expressly provided in this Amendment,
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other Loan Document.

(d) This Amendment (together with any other document executed and delivered in
connection herewith) is not intended to be, nor shall it be construed as, a
novation of the Credit Agreement.

8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

9. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER

 

5



--------------------------------------------------------------------------------

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION

10. Headings. Section headings in this Amendment are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

11. Counterparts. This Amendment may be executed in counterparts, and such
counterparts taken together shall be deemed to constitute one and the same
instrument. Facsimile signatures on this Amendment shall be treated for all
purposes as binding on such signatory to the same extent as an original
signature. If a party delivers an executed counterpart of this Amendment, such
party shall deliver to the Administrative Agent (or its counsel) such number of
original signatures of this Amendment promptly after its effectiveness as the
Administrative Agent may request.

[Signature pages follow]

 

6



--------------------------------------------------------------------------------

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

CHUGACH ELECTRIC ASSOCIATION, INC.,

as Borrower

By:   /s/ Michael R. Cunningham Name:   Title:   CFO



--------------------------------------------------------------------------------

NATIONAL RURAL UTILITIES

COOPERATIVE FINANCE CORPORATION,

as Administrative Agent and as a Lender

By:   /s/ J. Andrew Don Name:   J. Andrew Don Title:   Senior Vice President and
Treasurer



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as Lender

By:   /s/ Chris Horton Name:   Chris Horton Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender

By:   /s/ Gordon H. Gray Name:   Gordon H. Gray

Title:

  Senior Vice President



--------------------------------------------------------------------------------

COBANK ACB,

as Lender

By:   /s/ C. Brock Taylor Name:   C. Brock Taylor Title:   Vice President



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as Lender

By:   /s/ Brian L. Banke Name:   Brian L. Banke Title:   Director



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES BRANCH,

as Lender

By:   /s/ Chu-I Hung Name:   Chu-I Hung Title:   Vice President & General
Manager



--------------------------------------------------------------------------------

Schedule I

LENDERS’ COMMITMENTS

 

Name of Lender

   Commitment
Amount      Applicable
Percentage  

National Rural Utilities Cooperative Finance Corporation

   $ 30,000,000.00         30.000000000 % 

KeyBank National Association

   $ 22,000,000.00         22.000000000 % 

Bank of America, N.A.

   $ 18,000,000.00         18.000000000 % 

CoBank, ACB

   $ 15,000,000.00         15.000000000 % 

Bank of Montreal

   $ 10,000,000.00         10.000000000 % 

Chang Hwa Commercial Bank, Ltd., Los Angeles Branch

   $ 5,000,000.00         5.000000000 % 

Total

   $ 100,000,000.00         100.000000000 % 

 

A-1